Title: To Thomas Jefferson from Joseph Fenwick, 16 April 1801
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Norfolk 16 April 1801.

Having complained to you of my removal from office, without sufficient cause—it becomes me to endeavor to repel anything advanced to support the contrary. With this view, I have the honor to send you the inclosed strictures, on what has been published concerning my Consular Conduct, in a Washington paper of the 1 & 7th. Inst.
The desire of preserving the good opinion of those who thought well of me, as a man, is the primary object of this printed letter. I shall therefore be gratifyed if your important occupations permit you to read it. Few men, very few indeed like yourself, can boast of being out of the reach of calumny.
I have the honour to be with the greatest respect Sir your most obedient & humble Servant

Joseph Fenwick

